Conviction for burglary; punishment, three years in the penitentiary.
No brief appears on file for the appellant. From the evidence it appears that the burglarized house belonged to W. R. Speights, and the indictment charged the entry of a house belonging to said Speights, and the purpose on the part of the alleged burglar to take from said house property therein being and belonging to said Speights, from his possession, etc. We find in the statement of facts no testimony combating that of the State except that appellant introduced an affidavit made by one Junius Speights, a son of W. R. Speights, said Junius having testified for the State herein. The effect of the affidavit if true would have been to discredit the testimony given by said Junius, and if true would have shown that said Junius gave to appellant on the night of the alleged burglary, and just prior to the time the store house in question was closed for the night, the money and checks which were claimed to have been taken from the house by the alleged burglar, and which were found the next day in the possession of appellant.
There are a number of bills of exception in the record, each of which we have carefully considered. We think the indictment sufficiently charged an offense, and was not open to the objection raised thereto, nor did the court err in refusing the request for a peremptory instruction in favor of the accused. A number of the bills of exception complain of various parts of the charge of the court, a discussion of which would not serve to bring out any new proposition of law. That Mr. W. R. Speights was engaged in business in the house in question, and that he ran the business, and was the manager and had control of it, appears from his testimony. That the business in fact belonged to his son, R. T. Speights, who seemed to be in ill-health and to have looked to his father for the management and control of the business, seems also without dispute.
Authorities are numerous to the effect that the use of the word "break" in an indictment for burglary, sufficiently charges an entry by force.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.